678 F.2d 830
In the Matter of John KELLY, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Marine TerminalsCorp., and INA/Pacific Employer'sInsurance Group, Respondents.
No. 81-7499.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 14, 1982.Decided June 3, 1982.

Lowell A. Airola, Airola, Ringgold & Williams, San Francisco, Cal., argued, for petitioner; Kathryn E. Ringgold, San Francisco, Cal., on brief.
Albert Sennett, Hanna, Brophy, McLean, McAleer & Jensen, San Francisco, Cal., for respondents.
ORDER
Before BROWNING, Chief Judge, SWYGERT* and WRIGHT, Circuit Judges.


1
The facts in this appeal from the decision of the Office of Workers Compensation Programs denying coverage are indistinguishable from those in Arbeeny v. McRoberts Protective Agency, 642 F.2d 672 (2d Cir. 1981).  The Arbeeny claimants were covered because in protecting cargo from theft they were an integral part of the loading and unloading process.  Kelly's job involved protecting shipping containers from theft damage.  We reverse the Board's order for the reasons stated in Arbeeny.



*
 Honorable Luther M. Swygert, Senior Judge, United States Court of Appeals for the Seventh Circuit, sitting by designation